DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This final Office Action is in response to the amendment filed on June 1st, 2021 for application no. 16/466,636 filed on June 4th, 2019. Claims 1, 3-4, 6 and 8-10 are pending. In the present amendment, claims 1 and 6 are amended, claims 2, 5 and 7 are canceled, and claims 8-10 remain withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Specification
Amendments to the specification filed June 1st, 2021 are supported by at least Fig. 1 of the originally filed disclosure and are not considered new matter. The amendments to the specification are accepted. 

Claim Objections
	Regarding Claim 1 (line 4), please change the recitation of “without correction of the plane shape” to - - without correction of [[the]] a plane shape - - to establish antecedent basis.

Claim 1 (lines 15-16), please change the recitation “the thinnest part of the thrust plate” to - - [[the]] a thinnest part of the thrust plate - - to establish antecedent basis.

	Regarding Claim 1 (line 16), please change the recitation “when the thickness the thrust plate” to - - when the thickness of the thrust plate - - to correct the minor informality.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1 (last clause), in the recitations of “wherein the grooves depth is set to a range of 6/100 to 4/10 of the thickness of the thrust plate” (broad range) and “when the thickness of the thrust plate is 1 mm to 2 mm, the thinnest part of the thrust plate is 0.7 mm or greater, and when the thickness the thrust plate is 2 mm or greater, the grooves depth is 0.5 mm or greater” (narrow range) it is unclear what thickness of 

Regarding Claim 1 (last clause), in the recitations of “the thinnest part of the thrust plate is 0.7 mm or greater”, “when the thickness the thrust plate is 2 mm or greater” and “the grooves depth is 0.5 mm or greater” (emphasis added) it is unclear from the disclosure if these ranges are properly defined as they contain values that exist outside of the previously recited ranges of “a thickness of 1 mm to 5 mm” (line 3) and “grooves depth is set to a range of 6/100 to 4/10 of the thickness of the thrust plate” (lines 14-15). The lack of clarity renders the claim indefinite.

	Claims 3-4 and 6 are rejected based upon their dependency to a rejected base claim.

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over NTN CORP (JP 11-170397) cited in the IDS filed August 5th, 2019, in view of Barth et al. (US 8,764,298), hereinafter Barth. See translation provided by Applicant in the IDS filed August 5th, 2019.

Claim 1, NTN CORP (‘397) teaches a hollow disc-shaped, synthetic resin thrust plate (see Fig. 3, [Overview] - “The thrust washer for a high speed and high surface pressure slide is formed of a resin composition”),
wherein the thrust plate (Fig. 3, 1) is used for a planetary gear device used for construction machinery (emphasis added; see MPEP 2114(II) - “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim”), and 
without correction of the plane shape (recitation of a correction step within an apparatus claim does not distinguish itself from the structure taught by the prior art; see MPEP 2113(I) - “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”),
wherein the thrust plate (1) having a plurality of radial grooves (2, 2a) at equiangular intervals in terms of a disc central angle on each of both thrust faces (see Fig. 3), 
wherein the grooves (2) on one thrust face and the grooves (2a) on another thrust face are same in number (8 in Fig. 3a), 
wherein the grooves (2) on the one thrust face and the grooves (2a) on the other thrust face are arranged so as not to overlap with each other in a circumferential direction (see Fig. 3), are arranged so as to have an angular deviation of 1/2 of an angular interval between the grooves (2, 2a) adjacent to each other on a same thrust face in terms of the disc central angle (see Fig. 3a; [0128] - “Preferably, the grooves are arranged at substantially equal angles radially about an axis of an annular thrust washer, and adjacent grooves are arranged at equal intervals”), and
wherein the grooves (Fig. 4, 2) depth is set to a range of 6/100 to 4/10 (see at least Fig. 4c) of the thickness of the thrust plate (1; [0148] - “In consideration of the thickness of a part which is projected from a plane thrust part of a flat thrust plate part which is mainly constituted, I. e., a thickness of a part constituting a thrust plane, a depth of a fluid groove is considered. Preferably, a value of 50% or less, preferably 30% or less, more preferably 20% or less, or less than the above value of the thickness ensures the mechanical strength of the entire thrust washer”). 
NTN Corp (‘397) does not explicitly teach “when the thickness of the thrust plate is 1 mm to 2 mm, the thinnest part of the thrust plate is 0.7 mm or greater, and when the thickness the thrust plate is 2 mm or greater, the grooves depth is 0.5 mm or greater”. 	NTN Corp (‘397) does suggest a range of ratios relating groove depth with thrust plate thickness, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to appropriately size the groove depth taught by NTN Corp (‘397) as suggested by NTN Corp (‘397), such that “when the thickness of the thrust plate is 1 mm to 2 mm, the thinnest part of the thrust plate is 0.7 mm or greater, and when the thickness the thrust plate is 2 mm or greater, the grooves depth is 0.5 mm or greater”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of increasing the marketability of the thrust plate taught by NTN Corp (‘397) by expanding the number of applications in which the thrust plate could be used. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.
NTN Corp (‘397) does not teach “has a thickness of 1 mm to 5 mm and an outer diameter of greater than 70 mm but 200 mm or less than”. However, NTN CORP (‘397) does teach “Since a thrust washer for a high speed and high surface pressure slide, such as a thrust washer for transmission or a thrust washer for automatic transmission, which is made of a predetermined composition, is excellent in wear resistance, it is possible to form a thin axial dimension (thickness)” [0018].
Barth teaches a thrust plate (see Figs. 1A and 1B) has a thickness of 0.591” and an outer diameter of 18.479” resulting in an outer diameter to thickness ratio of 31.3 that exists between the range of 70/1 and 70/5 as defined in claim 1 (lines 3-4). Barth also teaches “There is shown in FIG. 1A a top plan view of an example of a Prior Art thrust washer design. FIG. 1B shows a side view of the same. Manufacturers of specialty thrust washers typically receive specifications from their prospective customers for a new application. As such a thrust washer's geometry, that is, its part thickness, inner and outer diameters and ultimately its volume, typically emanate from specifications necessitated by the customer's application. Since the required part geometry can vary with the application, there are times when the required part size and geometry are such that the part volume is too large for an injection molding machines shot capacity. The factors for determining the proper parameters for injection molding are well documented in numerous books, one of which is entitled "Injection Molding Handbook" By Tim A. Osswald, Lih-Sheng Turng, Paul J. Gramann.” (col. 1, line 46).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to appropriately size the thrust plate of NTN CORP (‘397) as suggested by Barth, such that “has a thickness of 1 mm to 5 mm and an outer diameter of greater than 70 mm but 200 mm or less than”, as one of ordinary “a thrust washer's geometry, that is, its part thickness, inner and outer diameters and ultimately its volume, typically emanate from specifications necessitated by the customer's application” (col. 1, line 46), so the benefits of using the thrust washer taught by NTN CORP (‘397) could be applied to different applications other than what NTN CORP (‘397) intended. Furthermore, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). See MPEP 2144.04(IV)(A) - Changes in Size/Proportion.

Regarding Claim 3, NTN CORP (‘397) and Barth teach the synthetic resin thrust plate according to claim 1, 
NTN CORP (‘397) teaches wherein the thrust plate (Fig. 3, 1) is an injection-molded product ([Overview] - “In the case of manufacturing a thrust washer for a high speed and high surface pressure slide having an oil hole formed to penetrate a groove communicating with an outer periphery from an inner periphery of an annular washer or front and rear surfaces of a thrust washer, a sprue is disposed on an inner or outer periphery of a mold to injection mold”) and has skin layers by injection molding on both thrust faces (“In addition, the above-mentioned thrust washer may be not only an injection molding formed by injection molding but also an extrusion molding or a compression molding, and may be a single article or a composite article such as a case in which a metal core material such as a metal mesh is used as a reinforcing material and a case in which a resin composition is impregnated and coated in a porous sintered alloy body with a back metal. It is needless to say that the injection molded article is also excellent in terms of functionality and can be provided on the market in a large amount and at low cost” [0178]). Both outer thrust faces are manufactured through injection molding and are considered to have skin layers.

Regarding Claim 4, NTN CORP (‘397) and Barth teach the synthetic resin thrust plate according to claim 1, 
NTN CORP (‘397) teaches wherein the synthetic resin is at least one selected from polyamide resin, polyacetal resin, polyphenylene sulfide resin, polyether ether ketone resin, and polyimide resin ([Overview] - “SOLUTION: The thrust washer for a high speed and high surface pressure slide is formed of a resin composition containing 10 to 80 pts. wt. of carbon fiber and 2 to 50 pts. wt. of perflurofluororesin such as a polytetrafluoroethylene resin or the Iike to 100 pts. wt. of polyallylene sulfide resin such as polyphenylene sulfide resin or the like” emphasis added). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 2008-256069), in view of NTN CORP (JP 11-170397), and in view of Barth (US 8,764,298). Hitachi (‘069) and NTN Corp (‘397) are cited in the IDS filed August 5th, 2019. 

Regarding Claim 6, Hitachi (‘069) teaches a thrust plate (Fig. 3, “thrust plate” 24) is arranged between a planetary gear (“planetary gear” 21) and a carrier (“carrier” 22) included in a planetary gear device (20) such that one thrust face is in contact with the planetary gear (21) and another thrust face is in contact with the carrier (22), and has
a hollow part into which a planetary gear shaft (“planetary gear shaft” 25) is inserted when used (see Fig. 3).
“the synthetic resin thrust plate according to claim 1”.
NTN CORP (‘397) and Barth teach the synthetic resin thrust plate according to claim 1 (see 103 rejection above). NTN CORP (‘397) also teaches “To provide a thrust washer which can be used as a thrust washer for an AT which can be used under high speed and high surface pressure conditions more severe than heretofore, and which meets a demand for cost reduction” [0008].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the thrust plate taught by Hitachi (‘069) with the thrust plate taught by NTN CORP (‘397) and Barth, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing “a thrust washer which can be used as a thrust washer for an AT which can be used under high speed and high surface pressure conditions more severe than heretofore, and which meets a demand for cost reduction” as taught by NTN CORP (‘397).

Response to Arguments
The Applicant's arguments filed June 1st, 2021 are in response to the Office Action mailed January 29th, 2021. The Applicant's arguments have been fully considered.
Applicant’s argument that “A thrust washer is not a thrust plate that can be used in the planetary gear of construction machinery” (p. 6, 2nd ¶) is not persuasive. The recitation of “the thrust plate is used for a planetary gear device used for construction machinery” (claim 1) is considered intended use and the prior art does not require a planetary gear device used for construction machinery to teach a thrust plate.  See MPEP 2114(II). Furthermore, it would have been obvious to one of ordinary skill in the art to appropriately size a thrust plate based on the required application and doing so would have been an obvious modification.
“Thus, although NTN CORP ('397) discloses that warpage can be solved by shape correction, it does not disclose or suggest that the additional step for correction of the planar shape of a molded thrust plate can be eliminated by the use of the grooved structure recited in amended claim 1” (p. 6, 5th ¶) is not persuasive. The recitation of “wherein the thrust plate… without correction of the plane shape” within an apparatus claim does not distinguish itself from the structure taught by the prior art. The patentability of a product does not depend on its method of production. See MPEP 2113(I).
 Applicant’s argument that “Both the thickness and the outer diameter of the Barth thrust washer are larger than the thrust plate in defined in amended claim I and these thrust washers are excluded by the amended claims of the present application” (p. 7, 3rd ¶) is not persuasive. Again, Examiner believes it would have been obvious to one of ordinary skill in the art to appropriately size a thrust plate based on the required application and doing so would have been an obvious modification considering Barth teaches a ratio of a thrust plate outside diameter relative to a thrust plate thickness similar to that of the claimed invention.
Applicant’s argument that “Since the NTN CORP ('397) and Hitachi ('069) devices are manufactured from different thrust plate materials and these devices operate under different conditions, one skilled in the art would not be directed by these references to modify the structure of the thrust plate of one reference by using the teachings of the other reference” (p. 7, 4th ¶) is not persuasive. Examiner still believes it would have been obvious to one of ordinary skill in the art to substitute the thrust plate taught by Hitachi (‘069) with the thrust plate taught by NTN CORP (‘397) and Barth, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing “a thrust washer which can be used as a thrust washer for an AT which can be used under high speed and high surface pressure conditions more severe than heretofore, and which meets a demand for cost reduction” as taught by NTN CORP (‘397).
For these reasons, claims 1, 3-4 and 6 stand rejected as presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659